Citation Nr: 1430774	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In December 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

During the hearing, the Veteran raised a claim for service connection for psychiatric disability-namely, depression-as secondary to his service-connected disabilities. He subsequently submitted a VA Form 21-526b, Supplemental Claim for Compensation in December 2013 for this disability along with additional medical documentation.  As this matter is not currently before the Board, it is referred to the RO for development.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is unemployable as a result of his service-connected disabilities.  

As indicated above, during the Veteran's December 2013 hearing, the Veteran raised the issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.  He subsequently submitted a VA Form 21-526b, Supplemental Claim for Compensation in December 2013 for this disability along with additional medical documentation.

Given that the Veteran claims that he is unemployable due to disabilities stemming from his service and from other service-connected disabilities, we find that the issue of entitlement to service connection for a psychiatric disorder is intertwined with the issue of entitlement to a TDIU inasmuch as a grant of service connection for a psychiatric disorder could affect the outcome of this claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Further consideration of the claim for entitlement to service connection for TDIU must be deferred to avoid piecemeal adjudication. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

After adjudication of the claim of entitlement to service connection for a psychiatric disorder, to include depression-and any other development deemed warranted-the AOJ should readjudicate the intertwined claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



